                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

   UNITED STATES OF AMERICA,
                 v.                            CRIMINAL CASE NO.
                                                  1:00-CR-85-TWT
   CLIFFORD DURHAM,
          Defendant.


                                       ORDER


         This is a criminal action.     It is before the Court on the Report and

Recommendation [Doc. 16] of the Magistrate Judge recommending that this action

be dismissed as time barred. The Defendant entered his guilty plea nineteen years

ago. The Court approves and adopts the Report and Recommendation as the

judgment of the Court. This action is DISMISSED.

         SO ORDERED, this 10 day of October, 2019.


                                   /s/Thomas W. Thrash
                                   THOMAS W. THRASH, JR.
                                   United States District Judge




T:\ORDERS\USA\00\00cr85\r&r.docx
